DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2-7 and 11-16 of U.S. Patent No. 11,153,910 (the Martin Patent hereafter).
RE claim 1,  although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely
broadens claim 1 of the Martin Patent by eliminating elements and their functions as
set forth below. The claim is further merely the method version of the patented terminal device.
Instant Application
The Martin Patent
A method of controlling a terminal device for use with a wireless telecommunications network, the method comprising:
A terminal device for use with a wireless telecommunications network having a network environment, the terminal device comprising: 
storing ancillary information not essential to every connection between the terminal device and the wireless telecommunications network;
circuitry configured to store ancillary information not essential to every connection between the terminal device and the wireless telecommunications network, wherein the ancillary information is information such that failure to provide the ancillary information will not terminate a connection between the terminal device and the wireless telecommunications network; 
producing data indicative of the stored ancillary information; transmitting the produced data to the wireless telecommunication network;
produce data indicative of the stored ancillary information; transmit the produced data to the wireless telecommunication network; 
receiving an indication from the wireless telecommunication network to transmit the ancillary information to the wireless telecommunication network, wherein in response to the indication; 
and receive an indication from the wireless telecommunication network to transmit the ancillary information to the wireless telecommunication network and of whether to transmit the ancillary information using a control plane solution without security or a user plane solution with said security in accordance with whether a secure connection with the network is needed, 
and transmitting the ancillary information.
wherein in response to the indication, the circuitry is configured to transmit the ancillary information in accordance with the indication.


As set forth in the table above, claim 1 of the instant application is merely the method performed by the terminal of the Martin Patent and is merely the result of further broadening claim 1 of the Martin Patent by eliminating the bolded and italicized features above.
RE claim 2, although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application merely
broadens claim 11 of the Martin Patent by eliminating elements and their functions as
set forth below. The claim is further merely the method version of the patented “Infrastructure equipment”.
Instant Application
The Martin Patent
A method of controlling infrastructure equipment for use with a wireless telecommunications network, the method comprising:
Infrastructure equipment for use with a wireless telecommunications network having a network environment, the infrastructure equipment comprising: 
receiving indicative data from a terminal device indicating that the terminal device has stored ancillary information not essential to every connection between the terminal device and the wireless telecommunications network; 
circuitry configured to receive indicative data from a terminal device indicating that the terminal device has stored ancillary information not essential to every connection between the terminal device and the wireless telecommunications network, wherein the ancillary information is information such that failure to provide the ancillary information will not terminate a connection between the terminal device and the wireless telecommunications network; 
determining whether to request the ancillary information from the terminal device; 
determine whether to request the ancillary information from the terminal device; 
(none)
determine whether the ancillary information should be transmitted using a control plane solution without security or a user plane solution with said security in accordance with whether a secure connection with the network is needed; 
and transmitting a request for the stored ancillary information; 
transmit a request for the stored ancillary information;
wherein the receiver is configured to receive the ancillary information.
and receive the ancillary information.


As set forth in the table above, claim 1 of the instant application is merely the method performed by the infrastructure equipment of the Martin Patent and is further merely the result of further broadening claim 11 of the Martin Patent by eliminating the bolded and italicized features above.
RE claim 4, the Martin Patent claims the method according to claim 1 as set forth above. Note that the Martin Patent further claims comprising measuring a signal parameter from the wireless telecommunications network, and wherein the ancillary information is measurement data which is measured by the terminal device (Claim 2 is the terminal claim performing an identical method step).
RE claim 5, the Martin Patent claims the method according to claim 1 as set forth above. Note that the Martin Patent further claims wherein the produced data is a preamble, and comprising selecting the preamble from a set of random access preambles provided by the wireless telecommunications network (Claim 3 is the terminal claim performing an identical method step).
RE claim 6, the Martin Patent claims the method according to claim 1 as set forth above. Note that the Martin Patent further claims wherein the produced data is a preamble, and comprising selecting the preamble based on the size of the stored ancillary information so that a first preamble is selected in the event that the size of stored ancillary information is at or below a first threshold and selecting a second, different, preamble in the event that the size of the stored ancillary information is above the first threshold (Claim 4 is the terminal claim performing an identical method step).
RE claim 7, the Martin Patent claims the method according to claim 1 as set forth above. Note that the Martin Patent further claims wherein the produced data is a random access message indication (Claim 5 is the terminal claim performing an identical method step).
RE claim 8, the Martin Patent claims the method according to claim 7 as set forth above. Note that the Martin Patent further claims wherein in the event that the size of the ancillary information is less than a second threshold value, the method comprises transmitting the ancillary information in the radio resource control connection setup complete signal (Claim 6 is the terminal claim performing an identical method step).
RE claim 9, the Martin Patent claims the method according to claim 1 as set forth above. Note that the Martin Patent further claims wherein the produced data is a random access preamble, and in the event that the size of the ancillary information is less than a second threshold value, the method comprises transmitting the ancillary information in the radio resource control connection setup complete signal and transmitting the ancillary information using a control plane message in the control plane solution (Claim 7 is the terminal claim performing an identical method step).
RE claim 10, the Martin Patent claims the method according to claim 2 as set forth above. Note that the Martin Patent further claims wherein the ancillary information is measurement data which is measured by the terminal device (Claim 12 is the equipment claim performing an identical method step).
RE claim 11, the Martin Patent claims the method according to claim 2 as set forth above. Note that the Martin Patent further claims comprising producing a set of preamble data, and wherein the indicative data is selected by the terminal device from the set of preamble data (Claim 13 is the equipment claim performing an identical method step).
RE claim 12, the Martin Patent claims the method according to claim 2 as set forth above. Note that the Martin Patent further claims wherein the indicative data is a random access message indication (Claim 14 is the equipment claim performing an identical method step).
RE claim 13, the Martin Patent claims the method according to claim 12 as set forth above. Note that the Martin Patent further claims wherein in the event that the size of the ancillary information is less than a threshold value, the method comprises receiving the ancillary information in the radio resource control connection setup complete signal (Claim 14 is the equipment claim performing an identical method step).
RE claim 14, the Martin Patent claims the method according to claim 2 as set forth above. Note that the Martin Patent further claims wherein the indicative data is a random access preamble, and in the event that the size of the ancillary information is less than a threshold value, the method comprises receiving the ancillary information in the radio resource control connection setup complete signal and receiving the ancillary information using a control plane message in the control plane solution (Claim 16 is the equipment claim performing an identical method step).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al. (US 2016/0413060, Fujishiro hereafter).
RE claim 1, Fujishiro discloses a method of controlling a terminal device for use with a wireless telecommunications network, the method comprising: storing ancillary information not essential to every connection between the terminal device and the wireless telecommunications network (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level); producing data indicative of the stored ancillary information (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level); transmitting the produced data to the wireless telecommunication network (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.); receiving an indication from the wireless telecommunication network to transmit the ancillary information to the wireless telecommunication network, wherein in response to the indication; and transmitting the ancillary information (Paragraphs 96-100, UE determines C-RNTI is held and upon the need for transmitting the small data starts random access to transmit to the eNB. This “held” status is conveyed first in a flag within the connection release request sent by the eNB. This is interpreted as being the “indication” necessary for the UE to know to transmit the small data to the eNB with the random access message.).
RE claim 2, Fujishiro discloses a method of controlling infrastructure equipment for use with a wireless telecommunications network, the method comprising: receiving indicative data from a terminal device indicating that the terminal device has stored ancillary information not essential to every connection between the terminal device and the wireless telecommunications network; (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.);  determining whether to request the ancillary information from the terminal device; (Paragraphs 96-100, UE determines C-RNTI is held and upon the need for transmitting the small data starts random access to transmit to the eNB. This “held” status is conveyed first in a flag within the connection release request sent by the eNB. This is interpreted as being the “indication” necessary for the UE to know to transmit the small data to the eNB with the random access message.); and transmitting a request for the stored ancillary information; (Paragraphs 96-100, UE determines C-RNTI is held and upon the need for transmitting the small data starts random access to transmit to the eNB. This “held” status is conveyed first in a flag within the connection release request sent by the eNB. This is interpreted as being the “indication” necessary for the UE to know to transmit the small data to the eNB with the random access message.); wherein the receiver is configured to receive the ancillary information (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.).
RE claim 3, Fujishiro discloses an integrated circuitry for infrastructure equipment for use with a wireless telecommunications network, the integrated circuitry comprising: circuitry configured to implement a receiver configured to receive indicative data from a terminal device indicating that the terminal device has stored ancillary information not essential to every connection between the terminal device and the wireless telecommunications network (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level); a controller configured to determine whether to request the ancillary information from the terminal device (Paragraphs 96-100, UE determines C-RNTI is held and upon the need for transmitting the small data starts random access to transmit to the eNB. This “held” status is conveyed first in a flag within the connection release request sent by the eNB. This is interpreted as being the “indication” necessary for the UE to know to transmit the small data to the eNB with the random access message.).; and a transmitter, under control of the controller, configured to transmit a request for the stored ancillary information (Paragraphs 96-100, UE determines C-RNTI is held and upon the need for transmitting the small data starts random access to transmit to the eNB. This “held” status is conveyed first in a flag within the connection release request sent by the eNB. This is interpreted as being the “indication” necessary for the UE to know to transmit the small data to the eNB with the random access message.).; wherein the receiver is configured to receive the ancillary information (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.).
RE claim 4, Fujishiro discloses the method according to claim 1. Note that Fujishiro further discloses comprising measuring a signal parameter from the wireless telecommunications network, and wherein the ancillary information is measurement data which is measured by the terminal device. (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level).
RE claim 5, Fujishiro discloses the method according to claim 1 as set forth above. Note that Fujishiro further discloses wherein the produced data is a preamble, and comprising selecting the preamble from a set of random access preambles provided by the wireless telecommunications network (Paragraph 67).
RE claim 7, Fujishiro discloses the method according to claim 1. Note that Fujishiro further discloses wherein the produced data is a random access message indication (Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.).
RE claim 10, Fujishiro discloses the method according to claim 2. Note that Fujishiro further discloses wherein the ancillary information is measurement data which is measured by the terminal device (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level).
RE claim 11, Fujishiro discloses the method according to claim 2. Note that Fujishiro further discloses comprising producing a set of preamble data, and wherein the indicative data is selected by the terminal device from the set of preamble data (Paragraphs 67 and 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level).
RE claim 12, Fujishiro discloses the method according to claim 2. Note that Fujishiro further discloses wherein the indicative data is a random access message indication (Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.).
RE claim 15, Fujishiro discloses the method according to claim 3. Note that Fujishiro further discloses wherein the ancillary information is measurement data which is measured by the terminal device (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level).
RE claim 16, Fujishiro discloses the method according to claim 3. Note that Fujishiro further discloses wherein the circuitry is configured to produce a set of preamble data, and the indicative data is selected by the terminal device from the set of preamble data (Paragraphs 67 and 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level).
RE claim 17, Fujishiro discloses the method according to claim 3. Note that Fujishiro further discloses wherein the indicative data is a random access message indication. (Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Lee et al. (US 2011/0299492, Lee hereafter)
RE claim 6, Fujishiro discloses the method according to claim 1 as set forth above. Note that Fujishiro further discloses wherein produced data is a preamble (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.)
Fujishiro does not explicitly disclose selecting the preamble based on the size of the stored ancillary information so that a first preamble is selected in the event that the size of stored ancillary information is at or below a first threshold and selecting a second, different, preamble in the event that the size of the stored ancillary information is above the first threshold.
However, Lee teaches selecting the preamble based on the size of the stored ancillary information so that a first preamble is selected in the event that the size of stored ancillary information is at or below a first threshold and selecting a second, different, preamble in the event that the size of the stored ancillary information is above the first threshold. (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.
Claims 8, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Lee and further in view of Jain et al. (US 2013/0308564, Jain hereafter).
RE claims 8, 13 and 18, Fujishiro discloses the methods according to claims 7 and 12 and the integrated circuitry according to claim 3 as set forth above. Fujishiro does not explicitly disclose wherein in the event that the size of the ancillary information is less than a second threshold value, the method comprises transmitting the ancillary information in the radio resource control connection setup complete signal.
However, Lee teaches wherein in the event that the size of the ancillary information is less than a second threshold value (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.
Fujishiro in view of Lee does not explicitly disclose transmitting the ancillary information in the radio resource control connection setup complete signal.
However, Jain teaches transmitting the ancillary information in the radio resource control connection setup complete signal (Paragraph 99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Fujishiro in view of Lee with the teachings of Jain in order to improve efficiency of MTC data transmission.
RE claims 9, 14 and 19, Fujishiro discloses the methods according to claims 1 and 2 and the integrated circuitry according to claim 3 as set forth above. Note that Fujishiro further discloses wherein produced data is a preamble (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.)
Fujishiro does not explicitly disclose in the event that the size of the ancillary information is less than a second threshold value, the transmitter is configured to transmit the ancillary information in the radio resource control connection setup complete signal and the controller is configured to control the transmitter to transmit the ancillary information using a control plane message.
However, Lee teaches in the event that the size of the ancillary information is less than a second threshold value, the transmitter is configured to transmit the ancillary information (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.
Fujishiro in view of Lee does not explicitly disclose transmitting the ancillary information in the radio resource control connection setup complete signal and transmitting the ancillary information using a control plane message in the control plane solution
However, Jain teaches transmitting the ancillary information in the radio resource control connection setup complete signal and transmitting the ancillary information using a control plane message in the control plane solution (Paragraph 99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Fujishiro in view of Lee with the teachings of Jain in order to improve efficiency of MTC data transmission.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Lee and further in view of Liu et al. (2012/0287873, Liu hereafter).
RE claim 20, Fujishiro discloses the integrated circuitry according to claim 3 as set forth above. Note that Fujishiro further discloses herein the indicative data is a random access preamble (Paragraphs 87-89, a UE stores and transmits small data to an eNB regarding the state of a WLAN communication comprising at least RSSI and AP load level. Paragraphs 99-100 further discloses a random access message transmitted by the UE to indicate small data transmission.)
Fujishiro does not explicitly disclose in the event that the size of the ancillary information is at or greater than a threshold value, and/or the ancillary information requires the secure connection with the network, the circuitry is configured to control the receiver to receive the ancillary information using a dedicated user plane radio bearer in the user plane solution.
However, Lee teaches in the event that the size of the ancillary information is at or greater than a threshold value (Paragraphs 23 and 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Fujishiro with the teachings of Lee in order to mitigate the loading caused by MTC data.
Fujishiro in view of Lee does not explicitly disclose and/or the ancillary information requires the secure connection with the network, the circuitry is configured to control the receiver to receive the ancillary information using a dedicated user plane radio bearer in the user plane solution.
However, Liu teaches the circuitry is configured to control the receiver to receive the ancillary information using a dedicated user plane radio bearer in the user plane solution (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and equipment of Fujishiro in view of Lee with the teachings of Li in order to reduce control plane signaling needed for bearer control for MTC UE requests.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461